Order, entered March 24, 1966, denying application for leave to file a late notice of claim against Motor Vehicle Accident Indemnification Corp., pursuant to section 608 of the Insurance Law, unanimously reversed on the law, on the facts, and in the exercise of discretion, without costs or disbursements to any party, to the extent of remanding the proceeding to Special Term to direct and conduct a hearing to determine the status of the injured infant as a qualified person, and thereafter to pass upon the application in the light of the findings made upon the hearing. *931There is an issue as to the infant’s status even though the issue is created initially, and perhaps entirely, by her mother’s contemporaneous notation of the registration number of the offending taxicab. Since there is an issue it ought to be resolved, and a hearing is an appropriate manner in which to do so. On such hearing the mother, the owner of the taxicab with the noted registration number, and any others with relevant information, would be appropriate sources of proof. No useful purpose would be served in delaying matters as suggested by MVAIC until the litigation with the taxicab owner is resolved, assuming that no time bars would arise to complicate matters. Noils petitioner entitled to straddle the issue indefinitely by holding open pursuit of a claim against MVAIC while keeping her litigation against the taxicab owner. Concur—Breitel, J. P., Rabin, Stevens, Steuer and Capozzoli. JJ.